Citation Nr: 1731369	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  13-07 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether clear and unmistakable error (CUE) occurred as to the effective date of the grant of service connection for partial epilepsy with left temporal focus ("epilepsy").

2.  Whether CUE occurred as to the effective date of the grant of total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Fisher, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Marine Corps from January 1954 to November 1954.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio that denied earlier effective dates for the grants of entitlement to service connection for partial epilepsy with left temporal focus and TDIU.  The RO assigned an effective date of August 7, 2002 in rating decisions from January 2006 and October 2010 following Board grants of both issues.

In August 2011, the Veteran submitted a statement contending that the effective dates of the grant of service connection for epilepsy and TDIU were clearly and unmistakably erroneous.  The RO issued a rating decision in February 2012 denying the presence of CUE in the assignment of those effective dates.  The Veteran filed a Notice of Disagreement in March 2012.  A Statement of the Case was issued in February 2013.  The Veteran filed his Substantive Appeal in March 2013.
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In a January 2006 rating decision, the RO assigned an effective date for the grant of service connection for epilepsy of August 7, 2002; the Veteran did not appeal the effective date assigned in that decision and the decision became final.  

2.  In an October 2010 rating decision, the RO assigned an effective date for the grant of a TDIU of August 7, 2002; the Veteran did not appeal the effective date assigned in that decision and the decision became final.  

3.  It is not shown that the correct facts, as they were known at the time of the January 2006 rating decision, were not before VA, or that statutory or regulatory provisions extant at the time were incorrectly applied in determining effective dates for the grant of service connection for epilepsy.

4.  It is not shown that the correct facts, as they were known at the time of the October 2010 rating decision, were not before VA, or that statutory or regulatory provisions extant at the time were incorrectly applied in determining effective dates for the grant of TDIU.


CONCLUSIONS OF LAW

1.  The January 2006 rating decision that granted an effective date of August 7, 2002 for epilepsy did not involve CUE and may not be reversed or amended on the basis of CUE.  38 U.S.C.A. §§ 5109A, 5110, 7105(c) (West 2014); 38 C.F.R. §§ 3.105, 3.400, 20.302 (2016).

2.  The October 2010 rating decision that granted an effective date of August 7, 2002 for TDIU did not involve CUE and may not be reversed or amended on the basis of CUE.  38 U.S.C.A. §§ 5109A , 5110, 7105 (c) (West 2014); 38 C.F.R. §§ 3.105, 3.400, 20.302 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA Notice

VA has completed the necessary steps in order to meet its duties to notify and assist in this case.  The Veteran has not raised any procedural arguments regarding the notice or assistance provided.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board also finds that the March 2016 remand directives have been substantially complied with.  Stegall v. West, 11 Vet. App. 268 (1998).




II.  Clear and Unmistakable Error

The Veteran contends that the rating decisions effectuating Board grants of entitlement to service connection for epilepsy and TDIU are clearly and unmistakably erroneous, and should be reversed or amended in accordance therewith.  After a thorough review of the evidence, the Board finds that there was no CUE in the January 2006 or October 2010 rating decisions issuing effective dates for service connection for epilepsy and TDIU.

Previous determinations which are final and binding, including decisions of service connection, degree of disability, age, marriage, relationship, service, dependency, line of duty, and other issues, will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior decision will be reversed or amended.  38 C.F.R. §§ 3.104, 3.105(a).  A claim of CUE is a collateral attack on a final RO decision.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994). 

A three-pronged test is used to determine whether CUE was present in a prior determination: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort of error that, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992); see also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).  CUE is a type of error in which reasonable minds could only conclude that the original decision was fatally flawed at the time it was made.  Russell, 3 Vet. App. at 313-14.

CUE is a very specific and rare kind of error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  CUE is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Id.  The Court further indicated that in order to raise a valid claim of CUE, the Veteran must specifically indicate what the error is and that unless it is the type of error that, if true, would be CUE on its face, the Veteran must provide persuasive reasons why the decision would have been manifestly different but for the error.  Id. at 44.  The Court stated that there is a presumption of validity to otherwise final decisions, and that where such decisions are collaterally attacked, and a CUE claim is undoubtedly a collateral attack, the presumption is even stronger.  Id.

Allegations that previous adjudications have improperly weighed and evaluated the evidence can never rise to the stringent definition of clear and unmistakable error.  See Damrel v. Brown, 6 Vet. App. 242, 246 (1994).  Similarly, broad brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, nonspecific claim of error cannot constitute a valid claim of clear and unmistakable error.  Fugo, 6 Vet. App. at 44.  A breach of the duty to assist cannot form a basis for a claim of clear and unmistakable error.  Caffrey v. Brown, 6 Vet. App. 377, 382 (1994) (VA's breach of duty to assist caused incomplete record but not incorrect record); Cook v. Principi, 258 F.3d 1311 (Fed. Cir. 2001).  When there is evidence both pro and con on the issue, it is impossible for a Veteran to succeed in showing that the result would have been manifestly different.  Simmons v. West, 14 Vet. App. 84, 88 (2000).

The Veteran contends that his grants of service connection for epilepsy and TDIU should extend back to 1984.  He fails to allege more than a simple disagreement as to how the facts were weighed or evaluated.  He has further failed to allege any specific statutory or regulatory provisions violated in the previous final rating decisions.  

The Veteran's argument appears to hinge on previous favorable rulings by the Board in granting service connection for epilepsy and TDIU.  While previous Board decisions have been favorable, they have not addressed the issue of effective dates, nor does a history of Board grants support a contention unrelated to the specific issue on appeal in those previous cases.  To the extent that the Veteran is arguing the previous rating decision did not sufficiently consider, or place enough probative weight on, his in-service records, subsequent medical records, or non-service connected pension decisions, the improper weighing or evaluating of the evidence can never constitute clear and unmistakable error.  See Damrel v. Brown, 6 Vet. App. 242, 246 (1994).  

Additionally, the Veteran summarily cites a 1984 application for disability benefits as proof of clear and unmistakable error.  Past applications for disability benefits, whether with VA or outside, are not necessarily binding upon present decisions.  The rating decisions denying service connection for the Veteran's epilepsy subsequent to service have become final and binding as they were unappealed.  Other disability determinations are not final and binding upon the matter presently on appeal.  As such, these contentions cannot form a basis for an assertion of CUE in the previous rating decisions.

Furthermore, the Veteran asserts that his applications for TDIU have been continually denied.  However, evidence and statements of record do not indicate an application for TDIU prior to August 2002, nor did evidence of record at the time of those decisions raise the issue of TDIU.

As the Veteran's contentions fail to form the basis of an assertion of CUE based on the facts of record at the time or the law in effect at the time of the rating decisions at issue, revision of the January 2006 and October 2010 rating decisions on the basis of CUE is denied.  










ORDER

Revision on the basis of CUE in the January 2006 rating decision as to the effective date of service connection for epilepsy is denied.

Revision on the basis of CUE in the October 2010 rating decision as to the effective date of TDIU is denied.



____________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


